         Case: 3:19-cv-00356-slc Document #: 8 Filed: 06/06/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


MARTHA HERNANDEZ and
YOLANDA COLE, Individually
and on Behalf of All Others
Similarly Situated,

               Plaintiffs,

       v.                                                       CASE NO. 19-cv-356

CAMEO INVESTMENTS, LLC d/b/a
CENTERFOLDS CABARET, CAMEO
INVESTMENTS II, LLC d/b/a
CENTERFOLDS CABARET, and
CAMEO FAMILY INVESTMENTS, LLC

               Defendants.


                          STIPULATION AND AGREEMENT
                   RE: EXTENSION FOR RESPONSE TO COMPLAINT


       NOW COME, Plaintiffs Martha Hernandez and Yolanda Cole and Defendants Cameo

Investments, LLC and Cameo Investments II, LLC, by and through their respective counsels of

record and for this stipulation and agreement, states the following.

       1.      Plaintiffs filed their Complaint [Doc. 1] on May 3, 2019.

       2.      Both Cameo Investments, LLC, and Cameo Investments II, LLC were served on

May 16, 2019 [Docs. 3, 4] making their responses to the complaint due on or before June 6, 2019

       IT IS HEREBY STIPULATED AND AGREED:

       3.      Defendants Cameo Investments, LLC, and Cameo Investments II, LLC are

extended an additional fourteen (14) days to respond to Plaintiffs’ Complaint and those Defendants

response shall be timely if filed on or before June 20, 2019.
        Case: 3:19-cv-00356-slc Document #: 8 Filed: 06/06/19 Page 2 of 4



       IT IS SO STIPULATED AND AGREED.



                                           For Plaintiffs:

Dated: June 6, 2019                               s/ Larry A. Johnson (w/ perm.)
                                           Larry A. Johnson
                                           Bar Number 1056619
                                           Summer Murshid
                                           Bar Number 1075404
                                           Timothy Maynard
                                           Bar Number 1080953
                                           Hawks Quindel, S.C.
                                           222 East Erie, Suite 210
                                           P.O. Box 442
                                           Milwaukee, WI 53201-0422
                                           Telephone: 414-271-8650
                                           Fax: 414-271-8442
                                           E-mail:ljohnson@hq-law.com
                                                  tmaynard@hq-law.com
                                                  Smurshid@hq-law.com

                                           Gregg C. Greenberg
                                           Maryland Fed. Bar No. 17291
                                           Zipin, Amster, & Greenberg, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, Maryland 20910
                                           Telephone: 301-587-9373
                                           Fax: 240-839-9142
                                           Email: ggreenberg@zagfirm.com

                                           Counsel for Plaintiffs
                                           Martha Hernandez and
                                           Yolanda Cole


                                           For Defendants:

Dated: June 6, 2019                               s/ Matthew J. Hoffer
                                           Matthew J. Hoffer (MI P70495)
                                           SHAFER & ASSOCIATES, P.C.
                                           3800 Capital City Blvd., Suite 2
                                           Lansing, Michigan 48906
                                           517-886-6560 – Tel.

                                       2
Case: 3:19-cv-00356-slc Document #: 8 Filed: 06/06/19 Page 3 of 4



                                   517-886-6565 – Fax
                                   Matt@BradShaferLaw.com

                                   Counsel for Defendants
                                   Cameo Investments, LLC and
                                   Cameo Investments II, LLC




                               3
         Case: 3:19-cv-00356-slc Document #: 8 Filed: 06/06/19 Page 4 of 4



                                     PROOF OF SERVICE

       I hereby certify that on this 6th day of June, 2019, I filed the foregoing document with the
United States District Court for the Western District of Wisconsin via the Court’s CM/ECF system,
thereby causing electronic serviced upon all counsel of record by operation of the CM/ECF
System.

                                                            /s/ Matthew J. Hoffer
                                                            SHAFER & ASSOCIATES, P.C.




                                                4
